

	

		II

		109th CONGRESS

		2d Session

		S. 2597

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 7, 2006

			Mrs. Clinton introduced

			 the following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To facilitate homeownership in high-cost

		  areas.

	

	

		1.Short titleThis Act may be cited as the

			 Federal Housing Fairness Act of

			 2006.

		2.FHA single family

			 housing maximum mortgage limitSection 203(b)(2)(A) of the

			 National Housing Act (12 U.S.C.

			 1709(b)(2)(A)) is amended—

			(1)in clause (i), by striking 95

			 percent and inserting 100 percent;

			(2)in clause (ii)—

				(A)by striking 87 percent  and

			 inserting 100 percent ; and

				(B)by striking for Fiscal Year

			 and inserting a comma; and

				(3)by moving subparagraph (A), including

			 clauses (i) and (ii) of such subparagraph, 2 ems to the right.

			

